Citation Nr: 0421637	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1964 
to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for post-traumatic stress disorder (PTSD).  

In a statement dated in September 2003, the veteran raised 
the claim of entitlement to service connection for diabetes 
due to exposure to Agent Orange.  The issue of entitlement to 
service connection for diabetes mellitus, asserted to be 
secondary to in-service exposure to herbicides, is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

Additionally, in a statement dated in January 2004, the 
veteran's representative raised the claim of entitlement to 
service connection for depression.  The issue of entitlement 
to service connection for a psychiatric disability other than 
PTSD is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an August 1991 rating action, the RO in Roanoke, 
Virginia confirmed a previous denial of service connection 
for PTSD.  

3.  The evidence received since the RO's August 1991 
continued denial of service connection for PTSD raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision that continued a previous 
denial of service connection for PTSD is final.  38 U.S.C. 
§ 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

2.  The evidence received since the RO's August 1991 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating that portion of 
the veteran's claim which addresses his petition to reopen a 
previously denied claim for service connection for PTSD.  
This is so because the Board is taking action favorable to 
the veteran by reopening this claim, and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

By an August 1991 rating action, the RO confirmed a prior 
denial of service connection for PTSD.  At that time, the 
veteran continued to report that he incurred PTSD as a result 
of his service in Vietnam.  In particular, he noted that, 
during such service, he saw the remains of three American 
soldiers who had been "blown to pieces" and one person 
killed when the truck in which they were riding hit a mine.  
He also described his experience of being shot at by enemy 
forces.  Service personnel records available at that time 
indicated that the veteran had been awarded an Expert 
Rifleman's Badge and that he had 11 months of foreign and/or 
sea service.  

Included with the service medical records is an undated 
report of a mental status evaluation.  According to this 
record, this examination demonstrated passive behavior, full 
alertness, full orientation, a depressed mood, clear thinking 
process, normal thought content, and good memory.  The 
examiner concluded that the veteran had mild depression.  In 
addition, the examiner expressed his opinion that the veteran 
was mentally responsible, able to distinguish right from 
wrong, able to adhere to the right, had the mental capacity 
to understand and participate in board proceedings, and met 
the military retention standards.  

At the separation examination which was conducted in June 
1972, the veteran reported that he had previously 
experienced, or was experiencing at that time, depression or 
excessive worry.  He denied ever having had frequent trouble 
sleeping, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  He also noted that he 
had been treated in 1970 for a mental condition.  The 
separation examination demonstrated that the veteran's 
psychiatric evaluation was normal.  

According to relevant post-service medical reports, in 
September and October 1986, the veteran received VA 
outpatient treatment for drug, including cocaine, abuse.  
Thereafter, in May 1991, the veteran sought VA outpatient 
treatment for complaints of depression.  At that time, he was 
crying and reported that he had been "thinking about doing 
away with [him]self."  On the following day, the veteran was 
hospitalized for treatment for polysubstance dependence.  He 
was released approximately one month later in June 1991.  
None of the post-service medical records reflected a 
diagnosis of PTSD.  

In the August 1991 rating action, the RO considered the 
relevant service, and post service, medical records.  In 
particular, the RO determined that the preponderance of the 
competent evidence of record did not support a finding of 
PTSD associated with his active military duty.  The RO 
specifically stated that the medical evidence of record did 
not reflect a diagnosis of PTSD.  As such, the RO continued 
to deny service connection for PTSD.  One month later in 
September 1991, the RO notified the veteran of the continued 
denial of his claim for service connection for PTSD.  The 
veteran did not initiate an appeal of the continued denial of 
his PTSD claim.  Consequently, the RO's August 1991 continued 
denial of service connection for PTSD is final.  38 U.S.C. 
§ 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The additional records received since the prior final denial 
in August 1991 in the present case include reports of VA 
outpatient treatment for PTSD between September 2001 and 
September 2003.  Furthermore, additional service personnel 
records received in August 2003 indicate that the veteran's 
military unit was present at several counteroffensives and 
campaigns in Vietnam between June 1969 and December 1971.  

As these documents include medical diagnoses of PTSD and 
reflect that the veteran may have been present at the time of 
counteroffensives and campaigns during his service in 
Vietnam, the Board finds that the documents are clearly 
probative of the central issue in the veteran's case for 
service connection for PTSD.  Significantly, these records 
reflect information not previously submitted to agency 
decisionmakers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of this 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the issue.  See, 38 C.F.R. 
§ 3.156(a) (2003).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
PTSD in August 1991 is new and material, as contemplated by 
the pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for PTSD.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (2003).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.  


REMAND

A review of the claims folder indicates that the RO has not 
attempted to verify the veteran's stressors with the United 
States Army Services Center for Research of United Records 
(USASCRUR).  Additionally, the RO has not accorded the 
veteran a VA examination to determine the nature, extent, and 
etiology of any PTSD that he may have.  

Significantly, however, as the Board has discussed in this 
decision, recent post-service medical records reflect 
diagnoses of PTSD.  Furthermore, the veteran has provided 
some information regarding his purported in-service 
stressors.  In particular, in a statement dated in May 1991, 
he explained that, during his Vietnam service, he saw the 
remains of three American soldiers who had been "blown to 
pieces," witnessed another fellow serviceman being killed 
when the truck in which they were riding hit a mine, and was 
shot at by enemy forces.  At the personal hearing conducted 
before the undersigned Veterans Law Judge in Washington, D.C. 
in April 2004, the veteran testified that, sometime between 
October and November 1968, he injured his knee in a mortar 
attack.  Hearing transcript (T.) at 3-9.  According to the 
veteran's testimony, he also witnessed Vietnamese children 
being accidentally shot.  T. at 10-11.  

In view of the veteran's assertions, as well as the recent 
post-service diagnoses PTSD, the Board believes that a remand 
is necessary to accord the veteran another opportunity to 
provide more specific information regarding his purported 
in-service stressors (to include, for example, the names of 
the servicemen whose deaths that he witnessed as well as the 
times and places of their deaths) and to allow the RO an 
opportunity to attempt to verify these stressors with the 
USASCRUR.  If deemed necessary, the veteran should then be 
accorded a relevant VA examination to determine the nature, 
extent, and etiology of any PTSD that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VA Medical 
Center in Atlanta, Georgia since 
September 2003.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including corroborative 
evidence of their existence or sufficient 
detail, including dates, his military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved.  

3.  In addition, after reviewing the 
veteran's statements (including any of 
those received pursuant to paragraph 2 of 
this Remand), the RO should prepare a 
letter asking the USASCRUR to provide any 
available information which might 
corroborate the veteran's claimed 
in-service stressors.  The RO should 
provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran as well as copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The USASCRUR's response 
should be included in the claims folder.  

4.  The RO should then make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to combat and/or 
stressor(s) in service and, if so, what 
was the nature of the specific 
stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

5.  If the RO determines that the veteran 
was exposed to stressor(s) in service, it 
should then make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature, extent, and 
etiology of any PTSD shown on evaluation.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the psychiatrist should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

6.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



